UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27078 HENRY SCHEIN, INC. (Exact name of registrant as specified in its charter) Delaware 11-3136595 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 135 Duryea Road Melville, New York (Address of principal executive offices) (Zip Code) (631) 843-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of April 25, 2012,there were 89,864,987 shares of the registrant’s common stock outstanding. HENRY SCHEIN, INC. INDEX Page PART I.FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements: Balance Sheets as of March 31, 2012 and December 31, 2011 3 Statements of Income for the three months ended March 31, 2012 and March 26, 2011 4 Statements of Comprehensive Income for the three months ended March 31, 2012 and March 26, 2011 5 Statement of Changes in Stockholders' Equity for the three months ended March 31, 2012 6 Statements of Cash Flows for the three months ended March 31, 2012 and March 26, 2011 7 Notes to Consolidated Financial Statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 4. Controls and Procedures 39 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 40 ITEM 1A. Risk Factors 40 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 6. Exhibits 42 Signature 42 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS HENRY SCHEIN, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $62,145 and $65,853 Inventories, net Deferred income taxes Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other intangibles, net Investments and other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Bank credit lines Current maturities of long-term debt Accrued expenses: Payroll and related Taxes Other Total current liabilities Long-term debt Deferred income taxes Other liabilities Total liabilities Redeemable noncontrolling interests Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value, 240,000,000 shares authorized, 90,179,606 outstanding on March 31, 2012 and 89,928,082 outstanding on December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Henry Schein, Inc. stockholders' equity Noncontrolling interests Total stockholders' equity Total liabilities, redeemable noncontrolling interests and stockholders' equity $ $ See accompanying notes. 3 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended March 31, March 26, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Restructuring costs - Operating income Other income (expense): Interest income Interest expense ) ) Other, net Income before taxes and equity in earnings of affiliates Income taxes ) ) Equity in earnings of affiliates Net income Less: Net income attributable to noncontrolling interests ) ) Net income attributable to Henry Schein, Inc. $ $ Earnings per share attributable to Henry Schein, Inc.: Basic $ $ Diluted $ $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes. 4 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended March 31, March 26, Net income $ $ Other comprehensive income, net of tax: Foreign currency translation gain Unrealized gain from foreign currency hedging activities Unrealized investment gain 33 Pension adjustment loss ) ) Other comprehensive income, net of tax Comprehensive income Comprehensive income attributable to noncontrolling interests: Net income ) ) Foreign currency translation gain ) ) Comprehensive income attributable to noncontrolling interests ) ) Comprehensive income attributable to Henry Schein, Inc. $ $ See accompanying notes. 5 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands, except share and per share data) Accumulated Common Stock Additional Other Total $.01 Par Value Paid-in Retained Comprehensive Noncontrolling Stockholders' Shares Amount Capital Earnings Income Interests Equity Balance, December 31, 2011 $ Net income (excluding $8,205 attributable to Redeemable noncontrolling interests) - Foreign currency translation gain (excluding $1,014 attributable to Redeemable noncontrolling interests) - Unrealized gain from foreign currency hedging activities, net of tax of $245 - Unrealized investment gain, net of tax benefit of $106 - 33 - 33 Pension adjustment loss, net of tax of $76 - ) - ) Dividends paid - ) ) Initial noncontrolling interests and adjustments related to business acquisitions - - ) - - - ) Change in fair value of redeemable securities - - ) - - - ) Repurchase and retirement of common stock ) (5 ) ) ) - - ) Stock issued upon exercise of stock options, including tax benefit of $7,923 8 - - - Stock-based compensation expense 3 - - - Shares withheld for payroll taxes ) (3 ) ) - - - ) Liability for cash settlement stock-based compensation awards - - ) - - - ) Balance, March 31, 2012 $ See accompanying notes. 6 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, March 26, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Provision for losses on trade and other accounts receivable Benefit from deferred income taxes ) ) Equity in earnings of affiliates ) ) Distributions from equity affiliates Other Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) Inventories ) ) Other current assets ) Accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of fixed assets ) ) Payments for equity investments and business acquisitions, net of cash acquired ) ) Proceeds from sales of available-for-sale securities Other ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from (repayments of) bank borrowings ) Proceeds from issuance of long-term debt Principal payments for long-term debt ) ) Proceeds from issuance of stock upon exercise of stock options Payments for repurchases of common stock ) ) Excess tax benefits related to stock-based compensation Distributions to noncontrolling shareholders ) ) Acquisitions of noncontrolling interests in subsidiaries ) ) Other - ) Net cash provided by financing activities Net change in cash and cash equivalents ) ) Effect of exchange rate changes on cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 7 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except per share data) (unaudited) Note 1 – Basis of Presentation Our consolidated financial statements include our accounts, as well as those of our wholly-owned and majority-owned subsidiaries.Certain prior period amounts have been reclassified to conform to the current period presentation. Our accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnote disclosures required by U.S. GAAP for complete financial statements. The consolidated financial statements reflect all adjustments considered necessary for a fair presentation of the consolidated results of operations and financial position for the interim periods presented.All such adjustments are of a normal recurring nature.These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes to the consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 31, 2011. The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for any other interim period or for the year ending December 29, 2012. Note 2 – Segment Data We conduct our business through two reportable segments: health care distribution and technology.These segments offer different products and services to the same customer base.The health care distribution reportable segment aggregates our global dental, medical and animal health operating segments.This segment consists of consumable products, small equipment, laboratory products, large equipment, equipment repair services, branded and generic pharmaceuticals, vaccines, surgical products, diagnostic tests, infection-control products and vitamins. Our global dental group serves office-based dental practitioners, schools and other institutions.Our global medical group serves office-based medical practitioners, surgical centers, other alternate-care settings and other institutions.Our global animal health group serves animal health practices and clinics.Our global dental, medical and animal health groups serve practitioners in 23 countries outside of North America. Our global technology and value-added services group provides software, technology and other value-added services to health care practitioners.Our technology group offerings include practice management software systems for dental and medical practitioners and animal health clinics.Our value-added practice solutions include financial services on a non-recourse basis, e-services and continuing education services for practitioners. Beginning with the first quarter of 2012, we are reporting net sales and prior-year sales comparisons for each of our global dental, medical, animal health and global technology and value-added services business groups. This sales reporting is consistent with our new global business groups. These groups have been formed to provide distinct organizational focus for reaching and serving each practitioner segment with the benefits of a global perspective, as well as global product and service offerings and best practices. We will continue to report financial results for our Health Care Distribution and Technology and Value-Added Services reportable segments.The Health Care Distribution segment now comprises three global operating segments (Dental, Medical and Animal Health) and the Technology and Value-Added Services segment remains unchanged. 8 HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Table of Contents Note 2 – Segment Data – (Continued) In connection with the change in business groups, goodwill was reallocated to the new reporting units.We reviewed the newly allocated goodwill and determined there was no impairment. The following tables present information about our reportable and operating segments: Three Months Ended March 31, March 26, Net Sales: Health care distribution (1): Dental $ $ Medical Animal health Total health care distribution Technology and value-added services(2) Total $ $ Consists of consumable products, small equipment, laboratory products, large equipment, equipment repair services, branded and generic pharmaceuticals, vaccines, surgical products, diagnostic tests, infection-control products and vitamins. Consists of practice management software and other value-added products, which are distributed primarily to health care providers, and financial services, including e-services and continuing education services for practitioners. Three Months Ended March 31, March 26, Operating Income: Health care distribution $ $ Technology and value-added services Total $ $ Note 3 – Debt Credit Facilities On September 5, 2008, we entered into a $400 million revolving credit facility with a $100 million expansion feature.There were no borrowings outstanding on this revolving credit facility as of March 31, 2012.The $400 million credit line expires in September 2013.The interest rate on this revolving credit facility is based on USD LIBOR plus a spread based on our leverage ratio at the end of each financial reporting quarter.The agreement provides, among other things, that we maintain certain interest coverage and maximum leverage ratios, and contains restrictions relating to subsidiary indebtedness, liens, employee and shareholder loans, disposal of businesses and certain changes in ownership.As of March 31, 2012, there were $9.7 million of letters of credit provided to third parties. As of March 31, 2012, we had various other short-term bank credit lines available, of which approximately $5.0 million was outstanding.During the three months ended March 31, 2012, borrowings under all of our credit lines had a weighted average interest rate of 0.72%. Certain of our subsidiaries maintain credit lines which are collateralized by assets of those subsidiaries with an aggregate net carrying value of $89.6 million. 9 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 3 – Debt – (Continued) Private Placement Facilities On August 10, 2010, we entered into $400 million private placement facilities with two insurance companies.These facilities are available through August 2013 on an uncommitted basis.On April 30, 2012, we increased our available credit facilities by $375 million by entering into a new agreement with one insurance company and amending our existing agreements with two insurance companies.These facilities will be at fixed rate economic terms to be agreed upon at the time of issuance, from time to time during a three year issuance period, through April 26, 2015.The facilities allow us to issue senior promissory notes to the lenders at a fixed rate based on an agreed upon spread over applicable treasury notes at the time of issuance.The term of each possible issuance will be selected by us and can range from five to 15 years (with an average life no longer than 12 years). The proceeds of any issuances under the facilities will be used for general corporate purposes, including working capital and capital expenditures, to refinance existing indebtedness and/or to fund potential acquisitions.The agreement provides, among other things, that we maintain certain maximum leverage ratios, and contains restrictions relating to subsidiary indebtedness, liens, employee and shareholder loans, disposal of businesses and certain changes in ownership. The components of our private placement facility borrowings as of March 31, 2012 are presented in the following table: Amount of Borrowing Borrowing Date of Borrowing Outstanding Rate Due Date September 2, 2010 $ % September 2, 2020 January 20, 2012 January 20, 2024 January 20, 2012 (1) January 20, 2022 $ (1)Annual repayments of approximately $7.1 million for this borrowing will commence on January 20, 2016. 10 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 3 – Debt – (Continued) Butler Animal Health Supply Effective December 31, 2009, Butler Animal Health Supply, LLC, or BAHS, a majority-owned subsidiary whose financial information is consolidated with ours, had incurred approximately $320.0 million of debt (of which $37.5 million was provided by Henry Schein, Inc.) in connection with our acquisition of a majority interest in BAHS. On May 27, 2011, BAHS refinanced the terms and amount of its debt in an aggregate principal amount of $366.0 million (of which $55.0 million was provided by Henry Schein, Inc.).The refinanced debt consists of the following three components: Term Loan A Term Loan B Revolver Original amount of debt (includes $55.0 million of debt provided by Henry Schein, Inc.) $ $ $ Number of quarterly installments 13 17 Quarterly payments from: September 30, 2011 through June 30, 2012 September 30, 2012 through June 30, 2013 September 30, 2013 through June 30, 2014 July 1, 2014 through September 30, 2014 September 30, 2011 through September 30, 2015 Final installment due on December 31, 2014 Final installment due on December 31, 2015 Balance outstanding as of March 31, 2012 - Interest rate on debt LIBOR plus a margin of 3% LIBOR plus a margin of 3.25% LIBOR plus a margin of 3% Interest rate on debt - LIBOR floor % During 2011, BAHS made a prepayment on Term Loans A and B, which resulted in a reduction to the future quarterly and final installment amounts due.Future prepayments by BAHS, if any, will result in reductions to remaining quarterly and final installment amounts due. The outstanding balance of $241.9 million (net of unamortized debt discount) is reflected in our consolidated balance sheet as of March 31, 2012.Borrowings incurred as part of the acquisition of BAHS are collateralized by assets of BAHS with an aggregate net carrying value of $741.3 million. The debt agreement provides, among other things, that BAHS maintain certain interest coverage and maximum leverage ratios, and contains restrictions relating to subsidiary indebtedness, capital expenditures, liens, employee and shareholder loans, disposal of businesses and certain changes in ownership.In addition, the debt agreement contains provisions which, under certain circumstances, require BAHS to make prepayments based on excess cash flows of BAHS as defined in the debt agreement. 11 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 4 – Redeemable Noncontrolling Interests Some minority shareholders in certain of our subsidiaries have the right, at certain times, to require us to acquire their ownership interest in those entities at fair value.Accounting Standards Codification (“ASC”) Topic 480-10 is applicable for noncontrolling interests where we are or may be required to purchase all or a portion of the outstanding interest in a consolidated subsidiary from the noncontrolling interest holder under the terms of a put option contained in contractual agreements.The components of the change in the Redeemable noncontrolling interests for the three months ended March 31, 2012 and the year ended December 31, 2011 are presented in the following table: March 31, December 31, Balance, beginning of period $ $ Decrease in redeemable noncontrolling interests due to redemptions ) ) Increase in redeemable noncontrolling interests due to business acquisitions Net income attributable to redeemable noncontrolling interests Dividends declared ) ) Effect of foreign currency translation gain (loss) attributable to redeemable noncontrolling interests ) Change in fair value of redeemable securities Other adjustment to redeemable noncontrolling interests ) - Balance, end of period $ $ Changes in the estimated redemption amounts of the noncontrolling interests subject to put options are adjusted at each reporting period with a corresponding adjustment to Additional paid-in capital.Future reductions in the carrying amounts are subject to a “floor” amount that is equal to the fair value of the redeemable noncontrolling interests at the time they were originally recorded.The recorded value of the redeemable noncontrolling interests cannot go below the floor level.These adjustments do not impact the calculation of earnings per share. Some prior owners of such acquired subsidiaries are eligible to receive additional purchase price cash consideration if certain financial targets are met.For acquisitions completed prior to 2009, we accrue liabilities that may arise from these transactions when we believe that the outcome of the contingency is determinable beyond a reasonable doubt.Starting in our 2009 fiscal year, as required by ASC Topic 805, “Business Combinations,” we have accrued liabilities for the estimated fair value of additional purchase price adjustments at the time of the acquisition.Any adjustments to these accrual amounts will be recorded in our consolidated statement of income.For the three months ended March 31, 2012, there were no material adjustments recorded in our consolidated statement of income relating to changes in estimated contingent purchase price liabilities. Note 5 – Comprehensive Income Comprehensive income includes certain gains and losses that, under U.S. GAAP, are excluded from net income as such amounts are recorded directly as an adjustment to stockholders’ equity.Our comprehensive income is primarily comprised of net income, foreign currency translation gains, unrealized gains on hedging and investment activity and pension adjustment losses. 12 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 5 – Comprehensive Income – (Continued) The following table summarizes our Accumulated other comprehensive income, net of applicable taxes as of: March 31, December 31, Attributable to Redeemable noncontrolling interests: Foreign currency translation adjustment $ ) $ ) Attributable to Henry Schein, Inc.: Foreign currency translation gain $ $ Unrealized loss from foreign currency hedging activities ) ) Unrealized investment loss ) ) Pension adjustment loss ) ) Accumulated other comprehensive income $ $ Total Accumulated other comprehensive income $ $ The following table summarizes the components of comprehensive income, net of applicable taxes as follows: Three Months Ended March 31, March 26, Net income $ $ Foreign currency translation gain Tax effect - - Foreign currency translation gain Unrealized gain from foreign currency hedging activities Tax effect ) ) Unrealized gain from foreign currency hedging activities Unrealized investment gain (loss) ) 36 Tax effect Unrealized investment gain 33 Pension adjustment loss ) ) Tax effect ) 31 Pension adjustment loss ) ) Comprehensive income $ $ The following table summarizes our total comprehensive income, net of applicable taxes as follows: Three Months Ended March 31, March 26, Comprehensive income attributable to Henry Schein, Inc. $ $ Comprehensive income attributable to noncontrolling interests 95 Comprehensive income attributable to Redeemable noncontrolling interests Comprehensive income $ $ 13 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 6 – Fair Value Measurements ASC Topic 820 “Fair Value Measurements and Disclosures” (“ASC Topic 820”) establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.ASC Topic 820 applies under other previously issued accounting pronouncements that require or permit fair value measurements but does not require any new fair value measurements. ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC Topic 820 establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC Topic 820 are described as follows: • Level 1— Unadjusted quoted prices in active markets for identical assets or liabilities that are accessible at the measurement date. • Level 2— Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. • Level 3— Inputs that are unobservable for the asset or liability. The following section describes the valuation methodologies that we used to measure different financial instruments at fair value. Cash equivalents and trade receivables Due to the short-term maturity of such investments, the carrying amounts are a reasonable estimate of fair value. Long-term investments and notes receivable There are no quoted market prices available for investments in unconsolidated affiliates and long-term notes receivable; however, we believe the carrying amounts are a reasonable estimate of fair value. 14 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 6 – Fair Value Measurements – (Continued) Auction-rate securities As of March 31, 2012, we have approximately $11.3 million ($10.1 million net of temporary impairments) invested in auction-rate securities (“ARS”).These investments are backed by student loans (backed by the federal government) and investments in closed-end municipal bond funds, which are included as part of Investments and other within our consolidated balance sheets.ARS are publicly issued securities that represent long-term investments, typically 10-30 years, in which interest rates had reset periodically (typically every 7, 28 or 35 days) through a “dutch auction” process.Our ARS portfolio is comprised of investments that are rated investment grade by major independent rating agencies.Since the middle of February 2008, ARS auctions have failed to settle due to an excess number of sellers compared to buyers.The failure of these auctions has resulted in our inability to liquidate our ARS in the near term.We are currently not aware of any defaults or financial conditions that would negatively affect the issuers’ ability to continue to pay interest and principal on our ARS.We continue to earn and receive interest at contractually agreed upon rates. During the three months ended March 31, 2012, we received approximately $1.2 million of redemptions of our ARS.As of March 31, 2012, we have continued to classify our ARS as Level 3 within the fair value hierarchy due to the lack of observable inputs and the absence of significant refinancing activity. Based upon the information currently available and the use of a discounted cash flow model, including assumptions for estimated interest rates, timing and amount of cash flows and expected holding period for the ARS portfolio, in accordance with applicable authoritative guidance, our previously recorded cumulative temporary impairment at December 31, 2011 of $1.2 million related to our ARS remained unchanged during the three months ended March 31, 2012.The temporary impairment has been recorded as part of Accumulated other comprehensive income within the equity section of our consolidated balance sheet. Accounts payable and accrued expenses Financial liabilities with carrying values approximating fair value include accounts payable and other accrued liabilities.The carrying value of these financial instruments approximates fair value due to their short maturities. Debt The fair value of our debt is estimated based on quoted market prices for our traded debt and on market prices of similar issues for our private debt.The fair value of our debt as of March 31, 2012 and December 31, 2011 was estimated at $481.1 million and $441.4 million, respectively. Derivative contracts Derivative contracts are valued using quoted market prices and significant other observable and unobservable inputs.We use derivative instruments to minimize our exposure to fluctuations in interest rates and foreign currency exchange rates.Our derivative instruments primarily include foreign currency forward agreements related to intercompany loans and certain forecasted inventory purchase commitments with suppliers. The fair values for the majority of our foreign currency and interest rate derivative contracts are obtained by comparing our contract rate to a published forward price of the underlying market rates, which is based on market rates for comparable transactions and are classified within Level 2 of the fair value hierarchy. 15 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 6 – Fair Value Measurements – (Continued) Redeemable noncontrolling interests Some minority shareholders in certain of our subsidiaries have the right, at certain times, to require us to acquire their ownership interest in those entities at fair value based on third-party valuations.Factors considered in determining the fair value amounts include multiples of financial values, such as earnings.The noncontrolling interests subject to put options are adjusted to their estimated redemption amounts each reporting period with a corresponding adjustment to Additional paid-in capital.Future reductions in the carrying amounts are subject to a “floor” amount that is equal to the fair value of the redeemable noncontrolling interests at the time they were originally recorded.The recorded value of the redeemable noncontrolling interests cannot go below the floor level.These adjustments will not impact the calculation of earnings per share.The values for Redeemable noncontrolling interests are classified within Level 3 of the fair value hierarchy.The details of the changes in Redeemable noncontrolling interests are presented in Note 4. The following table presents our assets and liabilities that are measured and recognized at fair value on a recurring basis classified under the appropriate level of the fair value hierarchy as of March 31, 2012 and December 31, 2011: March 31, 2012 Level 1 Level 2 Level 3 Total Assets: Available-for-sale securities $
